Honorable T. M. l'rlmble
First AssIstant State Superintendent of Education
Department of Education
Austin, Texas
Dear Sir:              Opinion No. O-6207
                       Re: May the County Tax Assessor-Col-
                            lector's fees from the common
                            school districts be turned back
                            to the local maintenance funds of
                            these districts in proportion to
                            the valuation of said districts
                            rather than placed in the officers'
                            salary fund of the county?
        This department has given careful consideration to
your request of September 9, 1944, for the opinion of this
department upon the captioned question.
        Article 2795, V.A.C.S., dealing with the levy of com-
mon school taxes, reads In part:
        II
         . . . The tax assessor shall receive a commission
    of one-half of one per cent, for assessing such tax and
    the tax collector a commission of one-half of one per
    cent. for collecting the same. . e D +'
        Article 3912e, Section 3, V.A.C.S., pertaining to pay-
ments of salaries to officers in lieu of fees, provides In
part:
        I,
         . . . provided, however, that the assessor and
    collector of taxes shall continue to collect and re-
    tain for the benefit of the Officers' Salary Fund or
    funds hereinafter provided for all fees and commis-
    sions which he is authorized under law to collect;
    and it shall be his duty to account for and to pay
    all such monles received by him into the fund created
    and provi$ed,for under the provisions of this Act;
    . . . . .
        Section 5 of the above article reads in part:
Honorable T. M. Trimble, page 2          o-6207


        "It shall be the duty of all officers to charge
    and collect in the manner authorized by law all fees
    and commissions which are permitted by law to be
    assessed and collected for all official service per-'
    formed by them. As and when such fees are collected
    they shall be deposited in the Officers' Salary Fund,
    or funds provided in this Act. . . . .'
        It is evident from the foregolng statutes, and you
are accordingly so advlsed, that the commissions the tax as-
sessor-collector receives for the assessing and collecting of
the common school tax must be deposited in the Officers'
Salary Fund.
                                  Yours very truly
                             ATTORNEY GENERAL OF TEXAS

                                  By s/Robert 0. Koch
                                       Robert 0. Koch
                                            AssIstant
ROK:AMM:wc
APPROVED SEP 22, 1944
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By sfBWB Chairman